Per Curiam.

We adopt the findings and conclusions of the board. An attorney’s failure to perform legal services for which he has been engaged and then lying to a client about the status of the case has warranted suspension. Dayton Bar Assn. v. Andrews (1997), 79 Ohio St.3d 109, 679 N.E.2d 1093; Disciplinary Counsel v. Crowley (1996), 176 Ohio St.3d 365, 667 N.E.2d 1183; Disciplinary Counsel v. Trumbo (1996), 76 Ohio St.3d 369, 667 N.E.2d 1186. In this case respondent compounded his neglect of a client by lying and attempting to mislead relator in its investigation. Unlike Andrews, Crowley, and Trumbo, we find no mitigating circumstances here. We hereby indefinitely suspend respondent from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnigk, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.